79 U.S. 315 (____)
12 Wall. 315
PERRIN
v.
UNITED STATES.
Supreme Court of United States.

*316 Mr. W.W. Boice, for the appellants; Mr. Akerman, Attorney-General, and Mr. C.H. Hill, contra.
Mr. Justice CLIFFORD stated the case and delivered the judgment of this court.
The petitioners alleged in the court below that they were naturalized citizens of the United States; that just before the 13th of July, 1854, they arrived at San Juan del Norte, or Greytown, possessed of a valuable invoice of merchandise, with the intention of establishing a commercial house in some part of Central America; that on that day the town of San Juan was bombarded and burnt by the United States sloop-of-war Cyane, and all the merchandise, books, and papers of the petitioners, together with their personal effects. Appearance was entered by the Assistant Attorney-General, and he demurred to the petition because it did not set forth facts sufficient to constitute a cause of action, and the court below sustained the demurrer and dismissed the petition. Whereupon the petitioners appealed to this court, and alleged that the decision sustaining the demurrer was erroneous, but the court here, inasmuch as the claim is not one "founded upon any law of Congress, or upon any regulation of an executive department, or upon any contract, express or implied, with the government of the United States," concurs in opinion with the Court of Claims and
AFFIRMS THE DECREE DISMISSING THE PETITION.